 In the Matter Of VOLNEY FELT MILLS, INCORPORATED, EMPLOYERandINTERNATIONAL BROTHERHOOD OF PAPER MAKERS, AFL, LOCAL 540,PETITIONERCase No. 11-R-1119.-Decided October 17, 1946Mr. P. K. McGaffigan,of Chicago, Ill., for the Employer.Mr. Luther E. Janney,of Cincinnati, Ohio, for the Petitioner.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Brook-ville, Indiana, on August 27, 1946, before Arthur R. Donovan, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERVolney Felt Mills, Incorporated, a Delaware corporation licensedto do business in Indiana, has its main office in Chicago, Illinois.Atits plant at Brookville, Indiana, it is engaged in the manufacture ofdry felt.The Employer annually uses at this plant raw materialshaving an approximate value of $200,000, about 75 percent of whichis received from points outside the State of Indiana.Virtually allthe finished products of the Brookville plant, having an annual valueof approximately $300,000, are shipped to points outside the Stateof Indiana.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe, Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.71 N L R B, No. 55386 VOLNEY FELT MILLS, INCORPORATEDIII.THE QUESTION CONCERNING REPRESENTATION387The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.I\'.THE APPROPRIATE UNITThe parties agree that a unit of production and maintenance em-ployees at the Employer's Brookville, Indiana, plant, excluding officeclerical employees, would constitute an appropriate unit.They fur-ther agree that the following salaried employees should properly beexcluded from such a unit: general manager, general superintendent,tour bosses, and shipping clerk, all of whom are admittedly super-visory employees.But the Petitioner would include and the Employerexclude the following hourly paid categories : rag room foreman,beater room foreman, machine tenders, shipping clerk, receivingclerk, boiler engineer, firemen, master mechanic, carpenter, electrician,watchmen.The Employer contends, contrary to the Petitioner'sposition, that the watchmen are managerial employees, and that theremaining categories in dispute are supervisory.Rag room, foremen, beater room foremen, machine tenders, shippingclerk, receiving clerk, boiler engineer, firemen, master mechanic,carpenter, electricianThe Employer's vice president testified that the employees in theabove categories have the power effectively to recommend changesin the status of other workers, and that, consequently, they aresupervisory personnel.Beyond this bare statement, however, thereis no specific evidence to show that these employees have any super-visory authority.On the other hand, there is uncontradicted testi-mony to the effect that similarly classified employees engaged inplants in the same area and industry are not supervisory employeeswithin the meaning of the Board's customary definition.Here, more-over, the alleged supervisory employees punch the same clocks andhave the same washroom facilities as admittedly non-supervisory work-ers.Furthermore, they, like ordinary production and maintenanceemployees, receive no paid vacations, and, in most Instances, workside by side with such workers.Of the approximately 55 employeeswhom the Petitioner seeks to represent, the Employer would exclude 388DECISIONS OF NATIONAL LABOR RELATIONS BOARD18 as having supervisory powers.'We are convinced that the em-ployees in these disputed categories have authority which is morelike that a journeyman exercises with respect to his helpers than asupervisor exercises with respect to his subordinates.'We shall, there-fore, include them within the unit hereinafter found appropriate.WatchmenThese employees are custodians of company property during thetime they are on duty, having charge of fire prevention and protec-tion.They also watch for trespassing and employee infractions ofcompany rules such as that against smoking.Although they are notuniformed, deputized, militarized, or armed, they apparently have themonitorial power to report as well as watch for such infractions.As monitorial employees, they will be excluded from the unit here-inafter found appropriate.We find that all production and maintenance employees of theEmployer's Brookville, Indiana, plant, including rag room foremen,beater room foremen, machine tenders, the hourly paid shippingclerk, receiving clerk, boiler engineer, firemen, master mechanic, car-penter, and electrician, but excluding the office clerical employees,general manager, general superintendent, tour bosses, the salariedshipping clerk, and all other supervisory employees with authority to-hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Volney Felt Mills, Incor-porated, Brookville, Indiana, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eleventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andIOn each shift the rac room foreman has one helper, the beater foreman has threehelpers ; the machine tender has either one of two helpers ; the master mechanic, the car-penter, and the electrician draw upon a single pool of three helpers,and the fireman hasone coal passer assisting himThe boiler engineer is in charge of three firemen and threecoal passers on all three shifts ; and the shipping and receiving clerks draw upon a singlepool of six hand truckers and one motor trucker2 SeeMatter of Dallas Power & Light Company,59 N. L R B 1460,Matter of VictorChemical Works,52 N. L. R. B. 194. VOLNEY FELT MILLS, INCORPORATED389Regulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because.they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whetheror not they desire to be represented by International Brotherhood ofPaperMakers,AFL, Local 540, for the purposes of collectivebargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.